DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The remaining structure in claim 5 has a C8alkyl for both R3 and R4, and R5 is a C1 alkyl which is not permitted by amended claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klesczewski et al. (WO 2015/162125).  US 2017/0044341 is being used as an English equivalent to WO 2015/162125 since it is a national stage entry of the international application.  
Regarding claims 1-5:  Klesczewski et al. teach a composition comprising polycarbonate and Antioxidant A4.1-2 [0113, 0117-0120; Table 1; Example 2].  Klesczewski et al. teach that Antioxidant A4.1 comprises a lactone [0068, 0080], and particularly the following benzofuranone stabilizer compound [0120]:

    PNG
    media_image1.png
    170
    379
    media_image1.png
    Greyscale
.
Klesczewski et al. teach that antioxidant A4.1 is present in an amount of 0.02 to 3.0 parts by weight based sum of A1 (polycarbonate) and A2 [0088].  Klesczewski et al. teach that A1 is 100 parts by weight and A2 is 0 parts by weight [Examples; Table 1; Claim 16].  Therefore Klesczewski et al. teach from 0.02 to 3.0 parts by weight of the said benzofuranone stabilizer compound based on 100 parts by weight of the polycarbonate.    
	The structure of Klesczewski et al. is very close to the claimed structure.  For instance, increasing the R5 one carbon group to a C2 alkyl group would meet the claimed structure.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
The amount of benzofuranone compound overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 8-10:  Klesczewski et al. teach that Antioxidant A4.1-2 comprises an organophosphorus stabilizer, which is a phopsphite [0117-0120], as a synonym for bis[2,4-bis(1,1-dimethylethyl)-6-methylphenyl]phosphoric acid ethyl ester is bis(2,4-ditert-butyl-6-methylphenyl) ethyl phosphite.  

	
Claims 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klesczewski et al. (WO 2015/162125) as applied to claim 1 above as evidenced by Schrinner et al. (2003/0109611).  US 2017/0044341 is being used as an English equivalent to WO 2015/162125 since it is a national stage entry of the international application.  
Regarding claim 11:  Klesczewski et al. teach 0.2/100 = 0.2 wt% A4.1-2 [Table 1].  A4.1-2 contains 11% of the organophosphorus stabilizer as evidenced by Schrinner et al. [0118].  Therefore, Example 2 of Klesczewski et al. contains 0.022 wt%, or 220 ppm organophosphorus stabilizer.
	Regarding claim 12:  The weight ratio of benzofuranone to organophosphorous in A4.1-2 is 1:1 as evidenced by Schrinner et al. [0118].
	Regarding claim 14:  Klesczewski et al. teach 0.2/100 = 0.2 wt% A4.1-2 [Table 1].  A4.1-2 contains 78% of a hindered phenol antioxidant as evidenced by Schrinner et al. [0118].  Therefore, Example 2 of Klesczewski et al. contains 0.156 wt% hindered phenol antioxidant.  The instant specification teaches that “essentially free” means “only minor amounts may be present” [0043 of PG Publication].  The Office considers 0.156 wt% to be a minor amount, and therefore the composition is “essentially free” of hindered phenolic antioxidants.  


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klesczewski et al. (WO 2015/162125) as applied to claim 1 above further in view of Krebs et al. (2016/0264711).  US 2017/0044341 is being used as an English equivalent to WO 2015/162125 since it is a national stage entry of the international application.  
	Klesczewski et al. fail to teach a UV absorber.
	However, Krebs et al. teach that a UV stabilizer is a customary additive for an analogous composition [0179, 0198, 0193].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a UV stabilizer as taught by Krebs et al. to the composition of Klesczewski et al. to improve the light stability of the composition.  

Claims 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrinner et al. (2003/0109611).  
Regarding claims 1-2:  Shrinner et al. teach a composition comprising polycarbonate and 2.5 to 25 wt% of a compound of formula I [0051-0052; 0124].  Shrinner et al. teach the compound of formula I:

    PNG
    media_image2.png
    358
    349
    media_image2.png
    Greyscale

The majority of the configurations of the variables of Shrinner et al. are within the ranges of the claimed structure.  
The amount of benzofuranone compound overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 3-5:  The alkyl chain lengths of Shrinner et al. overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 8-10:  Shrinner et al. teach the claimed organophosphorus stabilizer [0085, 0099, 0104]. 
Regarding claim 11:  Shrinner et al. teach 0.01 to 10 wt% [0115].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12:  Shrinner et al. teach the claimed ratio of benzofuranone to organophosphorus [0118].
Regarding claim 13:  Shrinner et al. teach ultraviolet light absorbers [0094-0102].
Regarding claim 14:  The composition of Shrinner et al. teach is essentially free of hindered phenolic antioxidant [Examples].

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that increasing the length of the branched alkyl group in Klesczewski et al. would increase stearic hindrance.  The Office has never proposed increasing the length of the branched carbon chains in Klesczewski et al.  The structure of Klesczewski et al. is very close to the claimed structure, the only difference being one carbon group in R5.  It is noted that the structure of Klesczewski et al. is identical to the structure of instant claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763